Citation Nr: 1227867	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  03-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a mood disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and an acquaintance



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2007, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In October 2007 and December 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the March 2012 letter from the Appeals Management Center (AMC).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

On July 20, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

On July 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he would like to withdraw his appeal regarding entitlement to entitlement to an initial evaluation in excess of 50 percent for a mood disorder and entitlement to a total disability rating based on individual unemployability (TDIU).  The Board finds the Veteran has withdrawn his claims currently on appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  



ORDER

The appeal as to entitlement to an initial evaluation in excess of 50 percent for a mood disorder is dismissed.  

The appeal as to entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.  



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


